Title: John Quincy Adams to Thomas Boylston Adams, 2 April 1791
From: Adams, John Quincy
To: Adams, Thomas Boylston


Boston April 2d: 1791.
I have just received your favour of the 22d: instt: thanks you know are “the exchequer of the poor.” upon that exchequer of mine you are entitled to bills to a large amount. I assure you I feel the obligation of your attention to my trunk, which has not yet arrived, but which will be very acceptable when it comes. But your Letter has excited my curiosity, and I find myself very much perplexed to determine who that same “acquaintance” of yours can be, who understands the doctrine of punctuality so well, and is yet so deficient in point of practice; upon the whole I imagine it must be some of your new acquaintance, perhaps one of the clerks in Mr: Ingersoll’s office. I dare say you will have too much good sense to follow his evil example—yet such characters are not uncommon in the world. Video meliora, proboque,—Deteriora sequor is a complaint of no small antiquity; and the students of Horace and Cicero, will have frequent opportunities to remark, that the most prevalent foibles are not confined to their own period of Life.
The Magazines will I believe never present you with any more Rebuses, Acrostics Elegies, or other poetical effusions of my production. I must bid a long and lasting farewell to the juvenile Muses. It is to the severer toils of the Historic Matron, that I must henceforth direct all the attention that I can allow to that lovely company. Happy if they do not exclude me altogether from their train, and command me to offer all my devotions to the, eyeless dame, who holds the balance and the sword.— If I should have leisure to pursue my inclination, which I expressed to you, of venturing upon some speculations in our Newspapers, I shall willingly make a confident of you. At present I find no time to indulge myself in that kind of amusement. “He that hath little business shall become wise.” says Mr: Burke’s quotation. It is at least, incumbent upon him who is in that predicament, to endeavour to obtain wisdom; and in that pursuit I find that I have but little time upon my hands
You do not mention a word in your Letter upon the subject of your coming to Braintree. I hope you will come by all means. The climate of Philadelphia must be ill calculated for your northern Constitution, during the Summer months. You have been totally unused to such a climate; and after your late severe illness, I think you may very safely conclude, that by a tour hitherward, you will probably save much time, and avoid many an hour of such pains, as your experienced feelings will much better conceive than I can subscribe. Upon the fairest possible presumption, that of your preserving your health at Philadelphia, I am per[sua]ded you would not advance more in your studies, than by four or five months of peaceable application at Braintree. I assure you, I feel some anxiety [up]on the subject.— At all events I hope you will determine for the best.
Your Classmate Welles, it is greatly apprehended is lost at Sea. He sailed in December for some Island in the West Indies. There are arrivals from the port to which he was bound, which sailed from thence 88 days after his departure from this place; and the vessel in which he went has never been heard of. The only remaining hope of his friends is that he may have been taken from the wreck by some vessel bound to Europe. The chance is small, and the dependence frail.
I was at Braintree on Thursday. All well.
Adieu.
J. Q. Adams.
